Exhibit 10.7

 

Fifth Amendment

To

Loan And Security Agreement,

Limited Waiver and Consent

 

THIS FIFTH AMENDMENT to LOAN AND SECURITY AGREEMENT, LIMITED WAIVER AND CONSENT
(this “Amendment”) is entered into as of November 8, 2017, by and between
ACCELERIZE INC., a Delaware corporation (“Borrower”) and SAAS CAPITAL FUNDING
II, LLC, a Delaware limited liability company (“Lender”).

 

Recitals

 

A.     Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of May 5, 2016, as amended by that certain First Amendment to
Loan and Security Agreement, dated as of November 29, 2016, as further amended
by that certain Second Amendment to Loan and Security Agreement, dated as of May
5, 2017, as further amended by that certain Third Amendment to Loan and Security
Agreement, dated as of June 16, 2017 and as further amended by that certain
Fourth Amendment to Loan and Security Agreement, dated as of August 14, 2017
(and as it may be further amended, modified, supplemented or restated from time
to time prior to the date hereof, the “Loan Agreement”).

 

B.     Lender has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

 

C.     Borrower has requested that Lender agree to (i) amend certain provisions
of the Loan Agreement, (ii) waive certain defaults and Events of Default under
the Loan Agreement and (iii) consent to the Subordinated Debt Modifications (as
hereinafter defined).

 

D.     Lender has agreed to (i) amend certain provisions of the Loan Agreement,
(ii) waive certain defaults and Events of Default under the Loan Agreement and
(iii) consent to the Subordinated Debt Modifications, but, in each case, only to
the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the respective meanings given to such terms in the Loan Agreement.

 

 

--------------------------------------------------------------------------------

 

 

2.       Amendments to Loan Agreement.

 

2.1     The following new section 6.19 of the Loan Agreement shall be added:

 

6.19     Success Fee. Borrower shall pay Lender a success fee (the “Success
Fee”) equal to Three Hundred Seventy-Five Thousand Dollars ($375,000.00) upon
the irrevocable payment in full of all outstanding Advances (whether pursuant to
a pre-payment or upon maturity, whether by acceleration or otherwise) of all
Notes representing all outstanding Advances), provided that such payment in full
occurs either in connection with or following the termination of the commitment
of Lender to make Advances under the Loan Agreement.

 

2.2     Schedule 1 to the Loan Agreement shall be amended by adding the
following definitions for “Fifth Amendment”, “Fifth Amendment Effective Date”
and “Success Fee” in their appropriate alphabetical places:

 

“Fifth Amendment” means that certain Fifth Amendment to Loan and Security
Agreement, Limited Waiver and Consent, between Borrower and Lender, dated as of
November 8, 2017.

 

“Fifth Amendment Effective Date” means the date that all of the conditions to
the effectiveness of the Fifth Amendment have been either satisfied by Borrower
or waived in writing by Lender.

 

“Success Fee” is defined in Section 6.19 of this Agreement.

 

2.3     Schedule 6.17 of the Loan Agreement is hereby amended to delete
paragraph (i) (“Minimum Adjusted EBITDA”) in its entirety and replace it with
the following:

 

i.     Minimum Adjusted EBITDA. Borrower shall not suffer or permit its average
Adjusted EBITDA per month for any three (3) consecutive calendar months, with
each such month’s Adjusted EBITDA to be calculated as of the last day of such
month to exceed the amounts set forth below for the periods set forth below
(numbers in parentheses are negative):

 

Period

Minimum Adjusted EBITDA

October 1, 2017 through October 31, 2017

($170,000)

November 1, 2017 to December 31, 2017

($150,000)

January 1, 2018 through May 31, 2018

($100,000)

June 1, 2018 through August 31, 2018

($50,000)

September 1, 2018 and at all times thereafter

$0

 

2

--------------------------------------------------------------------------------

 

 

2.4     Schedule 6.17 of the Loan Agreement is hereby amended to add a new
paragraph (iii) as follows:

 

(iii)     Minimum Liquidity. Beginning on January 31, 2018, and at all times
thereafter, Borrower shall not suffer or permit its cash balance as set forth on
its month-end balance sheet under the line item “Cash” to be less than $600,000,
tested as of the last day of each calendar month.

 

 

3.       Limited Waiver.

 

3.1     Failure to Comply with Financial Covenant. Borrower acknowledges that
during the month of September 30, 2017, it failed to comply with the financial
covenant set forth in paragraph (i) on Schedule 6.17 of the Loan Agreement
resulting in an Event of Default under Section 8.2.1 of the Loan Agreement (the
“Specified Default”).

 

3.2     Limited Waiver of Specified Default. Subject to the satisfaction of the
conditions set forth in Section 11 hereof, Lender hereby temporarily waives, on
a one time only basis, the Specified Default, from the date hereof until the
earliest of (a) a default or breach by the Borrower of any term, agreement or
covenant under this Amendment (except for the Specified Default) or (b) the
occurrence of an Event of Default under the Loan Agreement or any other Loan
Document (other than the Specified Default) (the “Waiver Termination Date”).
This specific waiver applies only to the Specified Default and only for the
period and for the express circumstances described above. This specific waiver
shall not be construed to constitute (i) a waiver of any other event,
circumstance or condition or of any other right or remedy available to Lender
pursuant to the Loan Agreement or any other Loan Document or (ii) a course of
dealing or a consent to any departure by the Borrower from any other term or
requirement of the Loan Agreement. Immediately upon the occurrence of the Waiver
Termination Date, the Specified Default and any other Event of Default which has
occurred after the date hereof shall continue to exist and all of the rights and
remedies available to Lender under the Loan Agreement and the other Loan
Documents and at law, in equity or otherwise will be available to Lender without
restriction, limitation or modification of any kind, as if the temporary limited
waiver under this Amendment had not occurred.

 

3

--------------------------------------------------------------------------------

 

 

4.       Consent.

 

4.1     Subordinated Debt Modifications. Borrower has notified Lender that,
Borrower and Agility Capital II, LLC (“Agility Capital”) plan to amend that
certain Loan Agreement dated as of March 11, 2016, between Borrower and Agility
Capital (as amended, the “Junior Loan Agreement”) to, among other things,
advance an additional loan in the original principal amount of Three Hundred
Thousand Dollars ($300,000) from Agility Capital to Borrower (the “Additional
Agility Loan”), and extend the maturity date under the Junior Loan Agreement
(collectively, the “Subordinated Debt Modifications”). The Loan Agreement and
that certain Subordination Agreement, dated as of May 5, 2016, among Borrower,
Lender and Agility Capital (the “Subordination Agreement”), prohibit, among
other things, the Subordinated Debt Modifications without the prior written
consent of Lender. Borrower is requesting the consent of Lender to the
Subordinated Debt Modifications.

 

4.2     Consent to Subordinated Debt Modifications. Lender hereby consents to
the Subordinated Debt Modifications, and this Amendment shall serve as evidence
of Lender’s consent to the Subordinated Debt Modifications, on the conditions
that (a) after giving effect to the terms of this Amendment, no Event of Default
shall exist under the Loan Agreement or any other Loan Document, and (b) the
conditions to the effectiveness of this Amendment have been either satisfied by
Borrower or waived in writing by Lender. Except as otherwise expressly specified
in this Amendment, the Loan Agreement and the Subordination Agreement shall
remain in full force and effect and shall be unaffected hereby. The consent
granted herein (i) is not intended to, nor shall it, establish any course of
dealing between Borrower and Lender that is inconsistent with the express terms
of the Loan Agreement or the Subordination Agreement, and (ii) shall not operate
as a waiver or amendment of any other right, power or remedy of Lender under the
Loan Agreement or the Subordination Agreement, or constitute a continuing
consent of any kind. The consent requested by Borrower and granted by Lender
hereunder relates solely to the items set forth in this Section 4. No further
consent has been requested or granted.

 

5.       Limitations.

 

5.1     The amendments set forth in Section 2 above are effective solely for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document other than as expressly set
forth in Section 3.2 herein, or (b) otherwise prejudice any right or remedy
which Lender may now have or may have in the future under or in connection with
any Loan Document.

 

5.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

4

--------------------------------------------------------------------------------

 

 

6.       Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:

 

6.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents, are true,
accurate and complete as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

6.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment;

 

6.3     The organizational documents of Borrower delivered to Lender on or about
May 5, 2016, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

6.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

6.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

6.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made;

 

6.7     This Amendment has been duly executed and delivered by Borrower and each
of this Amendment and the Loan Agreement as amended by this Amendment, is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and

 

6.8     Borrower has not assigned the Loan Agreement or any of its rights or
obligations (including, without limitation, the Obligations) thereunder.

 

7.       Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. The exchange of copies of this Amendment
and of signature pages by facsimile or PDF transmission shall constitute
effective execution and delivery of this Amendment as to the parties hereto and
may be used in lieu of the original Amendment for all purposes.

 

5

--------------------------------------------------------------------------------

 

 

8.       Expenses. Without limitation of the terms of the Loan Documents, and as
a condition to the effectiveness of this Amendment, Borrower shall reimburse
Lender for all its costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with this Amendment or that are
otherwise outstanding. Lender, at its discretion, is authorized (x) to charge
said fees, costs and expenses to Borrower’s loan account or any of Borrower’s
deposit accounts or (y) to directly invoice Borrower for such fees, costs and
expenses.

 

9.       No Third Party Beneficiaries. This Amendment does not create, and shall
not be construed as creating, any rights enforceable by any person not a party
to this Amendment.

 

10.     Loan Documents; Indemnity. For purposes of clarity and not by way of
limitation, Borrower and Lender acknowledge and agree that this Amendment is one
of the Loan Documents and that the indemnification provided pursuant to Section
12.2 of the Loan Agreement applies hereto.

 

11.     Effectiveness. This Amendment shall be deemed effective and the waivers
set forth herein are and conditioned upon (a) the due execution and delivery of
this Amendment by each party hereto, (b) the due execution and delivery of a
Subordinated Creditor Acknowledgment and Agreement, dated as of the date hereof,
by Agility Capital in favor of Lender, (c) the delivery of a true, accurate and
complete copy of the Third Amendment to Loan Agreement, dated as of the date
hereof, between Borrower and Agility Capital, in form and substance reasonably
satisfactory to Lender, duly executed by the parties thereto, (d) the receipt by
Borrower of the net proceeds of the Additional Agility Loan from Agility
Capital, and (e) the payment by Borrower of the fees and expenses set forth in
Section 8 above.

 

[Signatures on next page]

 

6

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER

BORROWER

 

SAAS CAPITAL FUNDING II, LLC

 

 

 

By:     /s/ Todd Gardner                                 

Name:Todd Gardner

Title:  President

 

ACCELERIZE INC.

 

 

 

By:     /s/ Anthony Mazzarella            

Name:Anthony Mazzarella

Title:  Chief Financial Officer

 

 

Signature page to

Fifth Amendment to Loan and Security Agreement,

Limited Waiver and Consent

 

 

--------------------------------------------------------------------------------

 

 

SUBORDINATED CREDITOR

ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned (a) consents and agrees to and acknowledges the terms of the
foregoing Amendment, (b) acknowledges and agrees to any amendment to its
obligations in respect of the Subordination Agreement made pursuant to the
Amendment, (c) acknowledges and agrees that its obligations in respect of the
Subordination Agreement are not released, diminished, waived, modified or
impaired in any manner by the Amendment or any of the provisions contemplated
therein, (d) ratifies and confirms its obligations under the Subordination
Agreement, and (e) acknowledges and agrees that the Additional Agility Loan
shall constitute “Subordinated Debt” under the Subordination Agreement, subject
to the terms and conditions thereunder. Capitalized terms used but not defined
in this Subordinated Creditor Acknowledgment and Agreement shall have the
respective meanings given to such terms in the Amendment.

 

 

In Witness Whereof, the undersigned has caused this Subordinated Creditor
Acknowledgment and Agreement to be duly executed and delivered as of the date
first written above.

 

  AGILITY CAPITAL II, LLC         By:

 /s/ Jeffrey S. Carmody

  Name:

  Jeffrey S. Carmody

  Title:

 Managing Partner

 

 

Signature page to

Subordinated Creditor Acknowledgment and Agreement